DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2022 has been entered.

Response to Amendment
The amendment filed 05/13/2022 has been entered. Claims 1-20 remain pending in the application. 

Response to Arguments
Applicant’s arguments, filed 05/13/2022, with respect to the rejections of claims 1, 11 and 20 under 103 have been fully considered and are persuasive because of the amendments. Therefore, the rejection has been withdrawn.  


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given over the phone with Attorney Ghias Asif on 06/09/2022.
On page 5 in the specification of the current Application, a hyperlink (www.sikuli.org) is removed.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 1 is allowable for disclosing a computer learning engine comprising at least one microprocessor executing 2program instructions stored in a non-transitory storage 3medium for learning a behavior of a computer system under 4test (SUT), said learning engine comprising:
an Action Array construct containing one or more 8screenshots of a user interface of said SUT, said at least one microprocessor configured 18to perform as an Application Mapping module that 19maintains a state transition model and identifies one or 20more pages of said user interface by a Sub-screen 21Similarity function, wherein said Sub-screen Similarity 22function utilizes one or more comparison masks 23corresponding to said one or more pages, said one or more 24comparison masks based on one or both of a whitelist 25containing a first set of one or more screen objects to 15/399,942 (SRP-101-US)Page 3Amend Gbe included in a comparison and a blacklist containing a second set of one or more screen objects to be excluded 28from said comparison, wherein said comparison is based 29on a computation given by: (PixelDiff / 30(HeightPage*WidthPage - HeightExcluded*WidthExcluded) ) * 100) 31wherein said HeightPage and said WidthPage represent a 32height and a width respectively of said one or more pages 33involved in said comparison, and HeightExcluded and 34WidthExcluded represent a height and a width respectively 35of a total area excluded from said comparison”;
one or more screen objects detected from said one or more 37screenshots, each of said one or more screen objects 38linked to a corresponding Unique Object, wherein said 39Unique Object contains an image of said each of said one 40or more screen objects, and wherein said Unique Object 41also stores a height and a width of said each of said one 42or more screen objects, and wherein said one or more 43screen objects belong to one of said first set of screen 44objects and said second said of screen objects; and
an object-type associated with each of said one or more 46screen objects, said one or more screen objects detected 47and said object-type associated without requiring any 48prior knowledge related to said one or more screen 49objects, wherein said object-type is stored in said 50Unique Object and identifies an interactive behavior of 51said each of said one or more screen objects;
wherein said learning is based on one or more 15/399,942 (SRP-101-US)Page 4Amend Gactions performed by said learning engine on said one or more screen objects in accordance with said object-type.  

The closest references found
Lee et al. (US Pub. 2015/0339213) teaches in paragraphs 0030, 0037, 0039, 0072 and 0095 that GUI pages are store in the database included in the SUT, the automation tool captures a screenshot of the GUI interface of the application system 109, the automation tool performs learning activities, repeatable actions and image matching to identify the components of the GUIs, the automation tool retrieves text from the image by comparing the image to stored images, the automation tool 101 can store a database of images to be matched. Rather than requiring users or testers to capture object and field properties and information and define the interactions up front, the system automatically captures the objects' location details and interprets the actions required based on knowledge gathered and learned about the objects and based on automated interactions of the system with the user input objects. The system can thus automatically determine object type, acceptable values, and other learned behaviors.
Nguyen (US Pub. 2007 /0234127) in paragraph 0041 and Fig. 2D discloses how objects located in a program application GUI are mapped using an application independent GUI map. As is shown in FIG. 2D ... an application independent GUI map 203D that contains an object (Unique Object) that corresponds to each class of object located in GUI 250, maps the objects in GUI 250 by relating the objects in GUI 250 to the object (Unique Object) in GUI map 203D that shares its class description (e.g., edit box, link etc.).
Zhang et al. (US Pub. 2015/0370694) discloses in Fig. 3, paragraphs 0016 and 0023 that the system captures dimension information of UI elements in an application's UI and store the dimension information in a database. Such dimension information can comprise coordinates of the UI element describing the location of the UI element on a page of the UI, such as the x-coordinate and y-coordinate, dimension information can also comprise physical dimensions of a UI elements such as the height and/or width of the UI element, and to locate a particular UI element on a page of the UI based on the UI element's locator, the system can retrieve dimension information of the missing UI element from the database and check if a UI element with the same dimension information is present on the same page as the missing UI element.
Peri-Glass et al. (US Patent 9,098,635) teaches the communication of the GUI command between the server side and the client side.
However, the combination of Lee, Nguyen, Zhang, Peri-Glass and other secondary references fail to teach
an Action Array construct containing one or more 8screenshots of a user interface of said SUT, said at least one microprocessor configured 18to perform as an Application Mapping module that 19maintains a state transition model and identifies one or 20more pages of said user interface by a Sub-screen 21Similarity function, wherein said Sub-screen Similarity 22function utilizes one or more comparison masks 23corresponding to said one or more pages, said one or more 24comparison masks based on one or both of a whitelist 25containing a first set of one or more screen objects to 15/399,942 (SRP-101-US)Page 3Amend Gbe included in a comparison and a blacklist containing a second set of one or more screen objects to be excluded 28from said comparison, wherein said comparison is based 29on a computation given by: (PixelDiff / 30(HeightPage*WidthPage - HeightExcluded*WidthExcluded) ) * 100) 31wherein said HeightPage and said WidthPage represent a 32height and a width respectively of said one or more pages 33involved in said comparison, and HeightExcluded and 34WidthExcluded represent a height and a width respectively 35of a total area excluded from said comparison”.
Therefore the combination of features is considered to be allowable.

Claims 2-10 are considered to be allowable because they are dependent on claim 1.
Claims 11 and 20 are considered to be allowable for disclosing the similar subject matter to claim 1.
Claims 12-19 are considered to be allowable because they are dependent on claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T NGUYEN whose telephone number is 571-272-0103. The examiner can normally be reached M-F, 8 AM-5 PM, (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T. N./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128